Bassett, C. J.
It is the duty of executors and administrators to return inventories, as it is the interest of creditors and heirs that they should be duly returned. Great inconveniences would follow if the objections to the present inventory were to prevail. Most inventories would be lost, and infants when they came of age would be without proof of their property. The practice in the Orphans’ and Register’s Courts has been very loose as to compelling the return of regular inventories in proper time. The objections to the inventory are grounded upon the delinquency of the administrator, and it would be wrong to suffer him or his security who is privy to prevail upon such ground.
McDonough and Rodney, JJ., concurring, inventory admitted.